United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2127
                                    ___________

Stephen W. Carlson,                     *
                                        *
            Appellant,                  *
                                        *
      v.                                *    Appeal from the United States
                                        *    District Court for the
Kelly Services, Inc.; American Express *     District of Minnesota.
Financial Corporation; International    *
Multifoods Corporation; General Mills, * [UNPUBLISHED]
Inc.,                                   *
                                        *
            Appellees.                  *
                                   ___________

                              Submitted: July 24, 2007
                                 Filed: July 26, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Stephen Carlson challenges the district court’s1 judgment dismissing his lawsuit
as barred by the doctrines of claim and issue preclusion. Following careful de novo
review, we affirm for the reasons provided by the district court. See 8th Cir. R. 47B.
                        ______________________________

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.